Citation Nr: 1744062	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  13-01 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a lower back condition, to include scoliosis and spondylitic defect of the lumbar spine.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1971 to July 1973.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2010 rating decision in which the RO denied service connection for a lower back condition.  In June 2012, the Veteran filed a notice of disagreement (NOD).  In December 2012,  the RO issued a statement of the case (SOC) (in which the claim was characterized to include  scoliosis and spondylitic defect of the lumbar spine).   In December 2012, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals). 

In February 2017, the Veteran testified during a Board  videoconference hearing before the undersigned Veterans Law Judge;  a transcript of the hearing is of record.  

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  All records have been reviewed.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  On the fundamental question of current disability, competent probative evidence indicates that the Veteran has primary diagnoses of congenital spondylitic defect, and lumbar scoliosis, developmental in nature, neither of which is a disability for VA compensation purposes.  

3.  While a VA examiner noted "wear and tear" arthritis, there is no confirmed diagnosis of arthritis established by x-ray, and the current problems are not shown, by shown by competent, probative, evidence to have had their onset during service, or to be otherwise medically related to service.


CONCLUSIONS OF LAW

The criteria for service connection for a lower back condition, , to include scoliosis and spondylitic defect of the lumbar spine, are not met.  .  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § §3.102, 3.159, 3.303, 4.9,  (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Pelegrini v. Principi, 18 Vet App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103 (a) and38 C.F.R. § 3.159). 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id., Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In a January 2010 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates-in the event service connection for either disability was granted, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Hence, the January 2010 letter meets the VCAA's timing and content of notice requirements.

As for VA's duty to assist, the record also reflects that VA has made reasonable efforts to develop the claim, to include obtaining or to assisting in obtaining all relevant medical evidence relevant to the matters herein decided.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Pertinent medical evidence associated with the claims file consists of service records; private and VA treatment records; and an April 2010 VA examination report.  Also of record, and considered in connection with the claim, is the transcript of the Board hearing, and various written statements provided by the Veteran, and by his representative, on his behalf.  There is no evidence or argument as to any deficiency in the assistance provided.  The Board finds that no further AOJ action on the r claim, prior to appellate consideration, is required.

As for the February 2017 Board hearing, the Veteran was provided an opportunity to set forth his contentions before the undersigned VLJ.  During the hearing, the undersigned identified the claim on appeal.  In addition, information was elicited regarding the nature of the Veteran's  back problems,  and why it was believed that his current problems were incurred during, or were the result of, service.  Therefore, not only were the issues "explained...in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  Id. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless.  At the time of the hearing, there was no indication that there was existing pertinent evidence outstanding to obtain or submit.  

Also, he Board finds that the examination report and opinions contained therein are sufficient with respect to the claim herein decided,  as they reflect consideration of the medical and lay evidence in the Veteran's claims files, to include the Veteran's statements, and document that the examiner conducted a full physical examination of the Veteran.  Therefore, VA's duties to assist with respect to obtaining all relevant records, examinations, and opinions have been met.  See 38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall, 11 Vet. App. at 268.

Accordingly, the Board finds that the duties imposed by the VCAA have been considered and satisfied, and there is no prejudice to the Veteran in the Board proceeding to a decision on the claim on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

To establish direct service connection,, there must be: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its competency, credibility and probative value.  See Baldwin v. West, 13 Vet. App., 8 (1999).

Certain chronic diseases (such as arthritis) shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. Id.  

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303 (b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. §  3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, "a legal concept determining whether testimony may be heard and considered," and credibility, "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(B) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service treatment records (STRs) reflect a normal clinical evaluation for the spine upon entrance and separation as recorded on the reports of medical examination in September 1971 and May 1973.  Likewise, on the Veteran's entrance and separation report of medical history, the Veteran self-reported that he did not experience arthritis, bone/joint deformity, and recurrent back pain.  In November 1971, the Veteran complained of a back muscle spasm.  In December 1971, the Veteran was seen for L-3 to L-5 spasm.  The examiner noted that the Veteran did not flex well to the floor and was able to perform a straight leg raise on the right.  His reflexes and motor skills were noted as "ok."  The examiner found that he had an L-5 strain.  

Post service medical treatment records document  that in November 2009, the Veteran was seen for chronic lumbar low back pain.  Diagnostic imaging executed five views of his lumbar spine which revealed that there was minimal lumbar scoliosis convex to the left as well as bilateral spondylitic defect at L-3.  There was no evidence for spondylolisthesis and mild degenerative changes were noted in the lower lumbar spine.  The Veteran was diagnosed with bilateral spondylitic defects at L3.  The Veteran's movements were painful.  He did not exhibit swelling; decrease in range of motion; restriction in flexion and extension; deformities, and tenderness over lumbar vertebra.  The examiner noted no lumbar muscle spasm and that crossed straight leg raising was negative.  

In a November 2009 letter, the Veteran's private physician reported that the Veteran had been his patient for over 10 years.  The physician noted that the Veteran had chronic back pain since 1971 and opined that the low back condition was as likely, if not stemming from an injury the Veteran sustained while in the service in 1971.  In an addendum note, the physician stated that the Veteran had a lumbar abnormality that showed up on an X-ray and referred the Veteran to an orthopedic specialist.   

In his November 2009 application for compensation, the Veteran reported that in November 1971, he injured his back while cleaning the floor during basic training.  He reported that as a result, he needed to get assistance to get on his feet and back to his bunk and went to sick call to be treated for his injury.  He reported that he was unable to complete the bending and stretching tests due to severe pain.  He stated that in December 1971, he completed his physical training testing and was still in pain from his injury.  When he completed the test, he was in severe pain and needed assistance to the barracks.  He reported that he went to the hospital because the pain was severe and he could not bend or straighten up.  He reported that he underwent an X-ray and received shots in his lower back.  He concluded that prior to November 1971, he never had a back problem, but presently experienced daily pain and difficulty walking, standing, and sitting for long periods.  

On examination in April 2010, the Veteran was diagnosed with mild scoliosis in his lumbar spine, to the left.  The Veteran was also diagnosed with congenital bilateral lumbar spondylitic defect.  On examination, no swelling and masses were seen.  Crepitus was noted as negative.  Active and passive three repetitive range of motion testing was completed and all planes were normal.  Flexion was normal at 0 to 90 degrees.  Extension was normal at 0 to 30 degrees.  His muscle power was normal.  Straight leg raising testing was negative on the right and left side.  The Veteran was not sensitive to touch on the right and the left.  On palpation, the Veteran exhibited mild tightness of the left and right paravertebral muscles in the lumbosacral spine.  He had very mild weakness of the lumbosacral spine secondary to his diagnoses.  

The examiner concluded that, although there was some wear and tear arthritis of the Veteran's lumbosacral spine, his main problems were the mild scoliosis and the spondylitic defect.  The examiner explained that since the scoliosis was a growth-type etiology which started at 16 years of age, it was not service related.  In regard to the spondylitic defect of his bilateral lumbar spine, the examiner found that the Veteran had no history of moderate, or moderate to severe trauma of the lumbosacral spine while in service; consequently, the spondylitic defect by medical record was congenital.  The examiner stated that the Veteran was born with a weakness of the lumbosacral spine at the level of L-3.  Although the Veteran had a muscle strain of the lumbosacral spine during boot camp, the examiner explained that the Veteran finished boot camp, and concluded that there was no severe trauma to the lumbosacral spine while he was in boot camp.  The examiner stated that the Veteran finished boot camp on time, and continued on to military service, so it would be mere speculation to record any type of disability to the lumbosacral spine after examination with no other medical history of trauma to the lumbosacral spine. 

During the examination, the Veteran reported that he sustained injury to his lumbosacral spine while leaning on the floor of the barracks during boot camp.  He stated that he finished boot camp and subsequently went to mechanic school in the Army where he worked for 21 months as a mechanic.  He complained of lumbosacral spine pain with intermittent radiation of pain and bilateral thighs.  He reported that he has never done physical heavy work and that he takes muscle relaxants and anti-inflammatory for pain and soreness about the lumbosacral spine.  

In 2010, several statements were submitted on behalf of the Veteran from family and friends.  In one statement from someone who knew the Veteran for 15 years, she stated that she has seen his back go out two to three times a year; he missed work, sometimes a week at a time; and she has witnessed him having difficulty while walking, standing, and even sitting.  A neighbor of the Veteran for five years reported that he observed the Veteran experience what appeared to be aching back problems.  The Veteran's first wife stated that he hurt his back in the Army, and she remembered that when he came home, things changed due to the pain he endured.  

During his February 2017 hearing, the Veteran testified that he suffered from pain from his lower back injury incurred in service.  He reported that he was seeing his private physician since 1977-1978 and that his physician informed him that the he had a lumbar abnormality that showed up on an X-ray.  The Veteran also testified that he did not have scoliosis, as he was never diagnosed with it, no one in his family had it, and it was not a part of his health records (private and military).  The Veteran's wife also testified about the Veteran's pain that would last for days and occur a couple times a month.  

Considering the above-cited evidence in light of the applicable legal authority, the Board finds that service connection for scoliosis and spondylitic defect of the lumbar spine claimed as a lower back condition is not warranted.  

At the outset, the Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1101.  Thus, evidence of current disability is a fundamental requirement for a grant of service connection.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997)).

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  Notably, symptoms such as pain, without a diagnosed or identifiable underlying malady or pathology, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

In McClain, the Court held that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  Id. at 321; see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a recent diagnosis of disability prior to the Veteran filing a claim is relevant evidence that must be considered).

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable law and regulations for VA compensation purposes.  38 C.F.R. §§  3.303 (c), 4.9.  However, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); and Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).

A defect is a structural or inherent abnormality or condition which is more or less stationary in nature.  VAOPGCPREC 82-90.  However, a disease may be defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  Id.  Service connection may be granted for diseases of congenital, developmental, or familial origin, but not for defects, unless such defect was subject to superimposed disease or injury during military service.  Id.  Such a disease, by its very nature, pre-exists a claimant's military service, and typically, entitlement to service connection turns on the question of whether manifestations of the disease in service constituted "aggravation" of the condition.  Id.   

While the Veteran generally contends that he suffers from a lower back condition that was incurred in, or is the result of, his active military service, here, his predominant diagnoses are not shown to constitute current disabilities  for VA compensation purposes. 

As noted above, post service VA treatment records reflect diagnoses of mild scoliosis of the lumbar spine and spondylitic defect.  The April 2010 VA examiner opined that the scoliosis was a growth-type etiology which started at sixteen years of age.  Consequently, he found that this condition was not related to service.  In regard to the spondylitic defect, the examiner noted that the Veteran had no history of moderate or moderate to severe trauma of the lumbosacral spine while in service; consequently, the spondylitic defect by medical record was congenital.  The examiner further explained that the Veteran was able to finish his boot camp, which meant that he had no severe trauma to the lumbosacral spine while he was in boot camp, notwithstanding his muscle strain.  The Veteran did finish boot camp on time and was able to continue with his military service as a mechanic.  

The Board notes that the Veteran's private physician noted a "lumbar abnormality" in 2009 and referred the Veteran to an orthopedic specialist.  The physician did not provide a specific diagnosis, noting only chronic back pain since 1971, and  medication the Veteran was taking.

To establish entitlement to compensation, the evidence must show, fundamentally, the existence of a current disability upon which to predicate an award of service connection.  Pertinent to the current claim, the Veteran has a clear diagnosis of a spondylitic defect.  However, as noted above, service connection may be granted for disease of congenital development, or familial origin, but not for defects, unless such was subject to superimposed disease or injury during military service, resulting in a current disability.  Such is not the case here.  In this regard, the VA examiner noted the Veteran's in-service lumbar sprain, but also clearly explained his conclusion that the Veteran did not suffer severe in-service  trauma., As such, service connection cannot be granted for diagnosed spondylitic defect.  As for the diagnosed scoliosis, the VA examiner was also clear as to its etiology; noting that the Veteran's scoliosis was a growth-type which started at sixteen years of age.  As the Veteran's scoliosis is, thus, deemed developmental (and not acquired) in nature, service connection may not be granted for that condition.  

The medical evidence currently of record establishes that the conditions discussed above are the Veteran's predominant back problems, and neither the Veteran nor his representative have presented or identified any contrary medical evidence as to diagnosis or etiology.  Notably, in addition to the above- noted  diagnoses, the April 2010 VA examiner also referenced the presence of some "wear and tear arthritis" of the lumbosacral spine.  Significantly, however, such was not  specifically listed as a current diagnosis.  The Board also finds it noteworthy subsequent medical treatment records do not reflect a diagnosis of arthritis confirmed by X-ray.  

Even assuming, without deciding, the validity of the April 2010 examiner's reference to arthritis,  the examiner's usage of the term "wear and tear" suggests, in,  and of itself, arthritis of a degenerative, and not traumatic, nature, and the examiner correctly noted that significant trauma  was not likely experienced in service.  There is otherwise no medical evidence whatsoever to even suggest the existence of a medical relationship between any current arthritis and service.  While the private examiner's referenced "pain since 1971," such clearly was a mere reiteration of the history the Veteran reported to him as opposed to a medical opinion.  See LeShore v. Brown, 8 Vet.App. 406, 409 (1995)).  Furthermore, to the extent that that the Veteran has reported that his private physician diagnosed him with a lumbar abnormality and commented that there may be a relationship between the abnormality and his current lower back condition, such assertions do not constitute competent, persuasive medical evidence either as to diagnosis or medical etiology. See, e.g., Robinette v. Brown, 8 Vet. App. 69, 77 (1995)). 

Finally, as for the Veteran's own assertions, the Board acknowledges that he is certainly competent to report matters within his own personal knowledge, to include the occurrence of injury, and as to the nature and frequency of symptoms.  See Layno, 6 Vet. App. at 470; see also Charles v. Principi, 16 Vet. App. 370 (2002).  However, to whatever extent the Veteran purports to opine as to his own current lumbar spine diagnosis and/or etiology, the matters of whether he has a current lower back disability for compensation purposes, and the etiology of such a disability, are complex medical questions that involve internal processes, and are, thus, beyond the realm of a layperson.  Here, the Veteran is not shown to possess the medical training or experience to render a competent opinion on such a complex medical matter.  See, e.g. Davidson, v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  See also Jandreau, supra; Buchanan, supra.  As his assertions in this regard, thus, have no probative value, the Veteran can neither support his claim nor counter the probative medical evidence on the current disability and etiology questions, on the basis of his own  lay assertions, alone.  

For all the foregoing reasons, the Board finds that service connection for a lower back condition  must be denied.  In reaching the conclusion to deny this claim, the Board as considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for a lower back condition, to include scoliosis and spondylitic defect, is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


